DETAILED ACTION
This office action follows a reply filed on August 16, 2021.  Claim 1 has been amended.  Claims 1-21 are currently pending and under examination.
All previous rejections are withdrawn, as applicants have amended to limit the amount of reactive end groups to 10-50%, and applicants’ response to the obviousness rejections over claim 6 are convincing.
However, upon further consideration, a new ground(s) of rejection is proposed below.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1, 2, 4-6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chechik (Monolayers of Thiol-Terminated Dendrimers on the Surface of Planar and Colloidal Gold, Langmuir, 1999, pp. 6364-6369).
Chechik discloses the following (p. 6365):

    PNG
    media_image1.png
    221
    324
    media_image1.png
    Greyscale
, 

	Chechik anticipates instant claims 1, 2, 4-6 and 11.

Claims 1-5, 7 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maignan (US 6,395,867), as evidenced by Yukimura (US 2012/0108718) and Kameda (US 2010/0179280).
Maignan exemplifies a dendrimer with an ethylenediamine core, an ethylenediamine and methyl acrylate spindle, of generation 3, having 16 surface NH2 functions and 16 SH functions (col. 9, Example 2), suggesting 50% thiol reactive end groups, by reacting thiobutyrolactone with a dendrimer.
Maignan anticipates instant claims 1, 2, 4, 5, 11 and 12.
As to claim 3, Maignan discloses that the polymer core can be that of a hyperbranched or dendrimer (Abstract).
As to claim 7, Maignan does not disclose the amine groups as compatibilizing end groups with silica; however, amino groups have a high affinity with the surface of silica, as evidenced by Yukimura (p. 3, [0041]) and Kameda (p. 1, [002]).  Therefore, the dendrimer of Maignan inherently possess a compatibilizing end group, as claimed.
As to claim 13, Maignan discloses that the dendrimers and hyperbranched polymers containing terminal groups bearing a primary amine function that can .

Claim Rejections - 35 USC § 103
Claims 1-5, 7, 11-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Frank (US 2004/0020576) in view of Maignan (US 6,395,867), as applied above to claims 1-5, 7 and 11-13, and as evidenced by Widmer (US 3,475,251), Yukimura (US 2012/0108718) and Kameda (US 2010/0179280).
Frank teaches a tire having a rubberized component comprising (a) 100 parts of at least one rubber containing olefinic unsaturation, such as butadiene rubber (p. 4, [0035]); and (b) 1-50 parts, preferably 1-9 phr of a dendrimer (Abstract, p. 4, [0034]), further comprising 20-100 phr of a conventional filler (p. 5, [0047]), disclosed to include silica (p. 5, [0048]), where the dendrimer is defined to include hyperbranched molecules (p. 1, [0008]), and is preferably a polyamidoamine dendrimer (PAMAM dendrimer) (p. 1, [0011]), also teaching that a dendrimer can be prepared from ethylenediamine (p. 1, [0012]), suggesting a polyethyleneimine, and also taught as including those which have sulfhydryl functional groups that can be reactive to fillers, coupling agents or polymers, and the remaining surface groups may be used for coupling to other fillers, coupling agents or polymers (p. 2, [0013]).
Maignan exemplifies a dendrimer with an ethylenediamine core, an ethylenediamine and methyl acrylate spindle, of generation 3, having 16 surface 
Sulfhydryl groups are known to form a chemical reaction with rubber, as evidenced by Widmer (col. 1, ll. 50-51) and amino groups have a high affinity or compatibility with silica, as evidenced by Yukimura (p. 3, [0041]) and Kameda (p. 1, [002]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the functionalized dendrimer of Maignan as the dendrimer of Frank OR to have modified the dendrimer of Frank using the methods suggested by Maignan, as Frank desires a functionalized dendrimer having functional groups capable of interacting with a rubber matrix and filler, and Maignan teaches how to prepare a dendrimer having both thiol and amine functional groups, which are known in the art to be reactive/compatible with rubber and silica, respectfully.
Frank in view of Maignan is prima facie obvious over instant claims 1-5, 7, 11-13 and 15-21.
As to claim 13, Maignan teaches that the dendrimers and hyperbranched polymers containing terminal groups bearing a primary amine function that can be functionalized to have a thiol terminal function can include polyethyleneimines (col. 7, ll. 37-49).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Frank (US 2004/0020576) in view of Maignan, as applied above to claims 1-5, 7, 11-13 and 15-21, Schomer (Hyperbranched Aliphatic Polyether Polyols, Polymer Science, Part A: Polymer Chemistry, 2013, 51, pp. 995-1019).
Frank in view of Maignan is prima facie obvious over instant claims 1-5, 7, 11-13 and 15-21, as described above and applied herein as such, as Frank teaches preparing a tire having a rubberized component comprising a diene rubber, silica filler and a dendrimer, where the dendrimer is functionalized with a sulfhydryl group that can be reactive to fillers, coupling agents or polymers, and the remaining surface groups may be used for coupling to other fillers, coupling agents or polymers, where sulfhydryl groups are known to be reactive with diene rubbers, as evidenced by Widmer (col. 1, ll. 50-51), where Maignan teaches how to prepare a dendrimer having both thiol and amine functional groups, which are known in the art to be reactive/compatible with rubber and silica, respectfully.
	As to claim 14, Frank teaches that the dendrimers can include polyether dendrimers, again where dendrimer is defined to include hyperbranched molecules; however, does not teach specific polyether dendrimers.
	Schomer teaches that hyperbranched polyethers are mainly synthesized through ionic ring-opening polymerization of hydroxyl-functional epoxides, such as glycidol, suggesting polyglycidol, as well as copolymers with epoxides (p. 995).
	Therefore, preparing the dendrimer of Frank from a hyperbranched polyether from glycidol or copolymer is prima facie obvious, as Frank teaches the Schomer teaches that hyperbranched polyethers are known to include those claimed.
	Frank in view of Maignan and further in view of Schomer is prima facie obvious over instant claim 14.
	
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Frank (US 2004/0020576) in view of Maignan, as applied above to claims 1-5, 7, 11-13 and 15-21, and further in view of Tohyama (US 2012/0289640), as evidenced by Widmer (US 3,475,251).
Frank in view of Maignan is prima facie obvious over instant claims 1-5, 7, 11-13 and 15-21, as described above and applied herein as such, as Frank teaches preparing a tire having a rubberized component comprising a diene rubber, silica filler and a dendrimer, where the dendrimer is functionalized with a sulfhydryl group that can be reactive to fillers, coupling agents or polymers, and the remaining surface groups may be used for coupling to other fillers, coupling agents or polymers, where sulfhydryl groups are known to be reactive with diene rubbers, as evidenced by Widmer (col. 1, ll. 50-51), where Maignan teaches how to prepare a dendrimer having both thiol and amine functional groups, which are known in the art to be reactive/compatible with rubber and silica, respectfully.
	Sulfhydryl groups are known to be reactive with diene rubbers, as evidenced by Widmer (col. 1, ll. 50-51).
Frank teaches a combination of both.
	Tohyama teaches that the introduction of a long chain alkyl end groups, for example C13 in Tohyama, improves the dispersibility of silica (col. 9, ll. 17-19 and p. 2, [0016], respectfully).
	Therefore, choosing to modify the dendrimer of Frank with sulfhydryl groups and long chain alkyl groups is prima facie obvious.
	Frank in view of Tohyama is prima facie obvious over instant claims 8-9.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made above.
While the examiner recognizes that Tohyama teaches a silane modifier, Tohyama specifically teaches that the long chain alkyl is responsible for improving the dispersibility; therefore, one of ordinary skill in the art would be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Brieann R Johnston/Primary Examiner, Art Unit 1766